DETAILED ACTION
This communication is responsive to the application and amended claim set filed December 3, 2020.  Claims 18-35 are currently pending.
Claims 18-35 are REJECTED for the reasons set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is the national stage entry of PCT/EP2019/064347, filed June 3, 2019, which claims priority to EP 18176285.7, filed June 6, 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 33 is objected to because of the following informality:  
In claim 33, the word “obtainable” should be “obtained”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18-35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 18, Regarding claim 18, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  (See MPEP § 2173.05(d).)  Also, the use of the phrase “first additive” is indefinite because it implies the necessary presence of a second additive, which is not recited.
Because claims 19-35 depend from claim 18, they contain all of the limitations of claim 18 and are indefinite for the reasons claim 18 is indefinite.

Regarding claim 24, the use of “water-soluble” to modify acrylamide or methacrylamide is indefinite because it is not clear whether it is intended to limit the acrylamide or methacrylamide recited in claim 18, or merely a clarification of claim 18.

Regarding claim 30, the limitation "the second additive” in lines 1 and 2 lacks sufficient antecedent basis.  There is no mention of a second additive in claim 18 (from which claim 30 depends).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gaillard et al. (US 2007/0287815) in view of Schmidt-Thuemmes et al. (WO 2016/098006).
Schmidt-Thuemmes has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  (See generally MPEP § 717.02.)

Regarding claims 18, 21-24, 27, 29, and 31-34, Gaillard teaches an aqueous composition comprising a high molecular weight associative amphoteric copolymer comprising an acrylamide-derived cationic monomer corresponding to monomer (a), acrylic acid (corresponding to monomer (b)), and acrylamide (corresponding to monomer (c)).  (Abstract; para. [0001]; para. [0053].)  Gaillard teaches that the cationic monomer has the following structure:

    PNG
    media_image1.png
    195
    200
    media_image1.png
    Greyscale

(para. [0050].)  In a preferred embodiment Ag1, R1, R2, and R3 are H; R5 and R6 are CH3; Q1 is NH; Q2 is a C3 chain; R7 is C12H25; and X is Cl-.  (Table 1.)  In a second preferred embodiment Mg4, all of the groups are the same as those of Ag1, except R3 is a CH3 group.  (See Table 3.)  Finally, in a third preferred embodiment Ag5, all of the groups are the same as those of Ag1, except R7 is a C18H37 group.  Gaillard also teaches the presence of a surfactant or emulsifier during polymerization to aid with the addition and dispersion of the cationic monomers.  (para. [0042].)  Finally, Gaillard teaches a process for making the copolymer in which the monomers are polymerized in water the presence of a redox pair initiator, thereby forming a gel.  (paras. [0053]-[0055].)
The difference between Gaillard and the present claims is that Gaillard does not teach the particular “first additive” recited in the present claims.  However, such an additive is known in the art.  For example, Schmidt-Thuemmes teaches a process for the polymerization of monomers including the cationic monomer discussed above in which emulsifiers are present during polymerization to aid in the dispersion of the monomer.  (Abstract; p. 13, lines 10-25; p. 13, lines 14-15.)  Suitable emulsifiers include sodium diethyl hexyl sulphosuccinate (see p. 13, line 29), which corresponds to the “first additive.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the particular emulsifier of Schmidt-Thuemmes to aid in the dispersion of the cationic monomer of Gaillard because it is known that this emulsifier will disperse the cationic monomer.  (See MPEP 2143(I)(A).)
Regarding claim 29 specifically, Schmidt-Thuemmes teaches that two emulsifiers may be used together.  (Ex. 3, p. 19, lines 10-25.)  The two exemplar emulsifiers are Lumiten I-SC, which corresponds to the first additive, and Lutensol AT25, which corresponds to the second additive.
Regarding claim 19, Gaillard teaches that the copolymer Ag1 has a molecular weight of 6.4x106 g/mol (see Table 1), which is within the claimed range.

Regarding claim 20, Gaillard teaches that the total of the three monomers (a), (b), and (c) discussed above are 100% of the monomers of the copolymer (see para. [0053]), which is within the claimed range.

Regarding claim 25, Gaillard teaches that preferred embodiment Ag1 has a cationic monomer (a) content of 0.7 mol%, acrylic acid monomer (b) content of 27 mol%, and the balance of acrylamide monomer (c) (72.3 mol%).  (See Table 1; para. [0053].)  These values are within the claimed ranges.

Regarding claim 26, Gaillard teaches that preferred embodiment Ag5 has a cationic monomer (a) content of 0.4 mol%, acrylic acid monomer (b) content of 25 mol%, and the balance of acrylamide monomer (c) (74.6 mol%).  (See Table 2; para. [0053].)  These values are within the claimed ranges.

Regarding claim 30, Gaillard teaches that those of ordinary skill in the art are aware of using surfactants to disperse the cationic monomer, and that the amount needed is lower than the 20 moles of surfactant per mole cationic monomer used in micellar polymerization.  (para. [0042].)  Thus, it would be within the abilities of one of ordinary skill to determine/optimize that amount of surfactant to be used to adequately disperse the cationic monomer.  (See MPEP 2144.05(II).)

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Gaillard et al. (US 2007/0287815) in view of Schmidt-Thuemmes et al. (WO 2016/098006) as applied to claim 34 above, and further in view of Favero et al. (US 2013/0255954).
Regarding claim 35, Gaillard in view of Schmidt-Thuemmes teach all of the limitations of claim 34.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Gaillard and claim 35 is that, while Gaillard teaches the aqueous formulation of claim 34, Gaillard does not teach the recited process for producing mineral oil with that formulation.  However, such a process is known in the art.  Favero discloses the process of fracturing oil deposits using an aqueous composition comprising the copolymer discussed above.  (Abstract; paras. [0002], [0031].)  It would have been obvious to one of ordinary skill in the art to use the aqueous composition of Gaillard for a purpose in which it is known to be useful.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 20-36 of copending Application No. 16/972,823. 
Regarding claims 18-35, although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite an aqueous copolymer composition comprising the same monomers (a), (b), and (c), as well as the same first and second additives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763